

115 HR 6171 IH: To authorize the Coast Guard to issue a certificate of documentation with a coastwise endorsement for the vessel Oliver Hazard Perry, and for other purposes.
U.S. House of Representatives
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V115th CONGRESS2d SessionH. R. 6171IN THE HOUSE OF REPRESENTATIVESJune 20, 2018Mr. Cicilline introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize the Coast Guard to issue a certificate of documentation with a coastwise endorsement
			 for the vessel Oliver Hazard Perry, and for other purposes.
	
 1.Jones Act waiver for the Oliver Hazard PerryNotwithstanding sections 12112 and 12132 and chapter 551 of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating may issue a certificate of documentation with a coastwise endorsement for the vessel Oliver Hazard Perry (International Maritime Organization number 8775560; United States official number 1257224).
		